  6:18-cv-02845-JD     Date Filed 08/02/21   Entry Number 81-5   Page 1 of 14




            In the United States District Court
                     District of South Carolina
                        Greenville Division
                     C.A. NO. 6:18-CV-02845-DCC


FLAME SPRAY NORTH AMERICA, INC.,


             Plaintiff(s),


     vs.


KERR PUMPS, INC,


                 Defendant(s).



_________________________________________________________


                      30(B)(6) DEPOSITION OF


                             RAY MONAHAN
      _______________________________________________




     Pursuant to notice of deposition and/or agreement
in the above-entitled case, a deposition of Ray Monahan
was taken on the 30th day of September, 2020, commencing
at approximately 2:45 p.m., attended as follows:



                        DEPOSITIONS AND..., INC.
                              864-235-3518
                                   EXHIBIT 5
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 2 of 14

                                       RAY MONOHAN

                                                                                      Page 6
 1   Q.      What is your occupation, Mr. Monahan?

 2   A.      I'm the president of a company in Piedmont.

 3   Q.      Piedmont, South Carolina?

 4   A.      Yes.

 5   Q.      How long have you lived in South Carolina?

 6   A.      Twenty-four years.

 7   Q.      Twenty-four years.       What is your educational

 8           background?

 9   A.      I have a bachelor's degree in industrial

10           technology, and graduate of U.S. Army Command and

11           General Staff College.        I retired as a Lieutenant

12           Colonel in the Reserves.

13   Q.      Okay.   What part of the -- what branch?

14   A.      Army.

15   Q.      What was your subspecialty?

16   A.      Military police.

17   Q.      Okay, great.     Going back to 2017, 2018, you had an

18           affiliation with Flame Spray North America?

19   A.      Correct.

20   Q.      Do you currently have that same affiliation?

21   A.      No.

22   Q.      What was, in your own words, what was your

23           affiliation with Flame Spray?

24   A.      I was the president of a heat treat shop in

25           Greenville called Ionic Technologies from 1998



                              DEPOSITIONS AND..., INC.
                                    864-235-3518
          6:18-cv-02845-JD     Date Filed 08/02/21   Entry Number 81-5   Page 3 of 14

                                         RAY MONOHAN

                                                                                        Page 7
 1           until the end of 2014.

 2   Q.      Ionic?

 3   A.      Ionic, I-O-N-I-C.

 4   Q.      Okay, thank you.

 5   A.      Technologies.       And Flame Spray, at one time, was a

 6           customer of ours.        In 2014, I retired from that.

 7           And I remained a consultant until 2016, part-time.

 8           And in 2016, I discussed with Paolo Mor about

 9           being an independent manufacturer's representative

10           for them, for diffusion coatings and for thermal

11           sprays.

12   Q.      Diffusion coatings and thermal sprays?

13   A.      Correct.

14   Q.      And is that something that you had some experience

15           with?

16   A.      I had some background in thermal sprays, and a

17           little bit in diffusion coatings on the boranizing

18           side, but not on the aluminizing or the chromizing

19           side, which is something they do as well.

20   Q.      Okay.     And after you had those discussions with

21           Mr. Mor, did that come to fruition?

22   A.      Yes.     They decided to give me a stipend, a

23           thousand dollars a month, until we developed some

24           business.       And that happened through, I want to

25           say in March, we took the first trip to Kerr



                                DEPOSITIONS AND..., INC.
                                      864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 4 of 14

                                       RAY MONOHAN

                                                                                      Page 8
 1           Pumps, because Kerr had been a customer of Ionic,

 2           and I knew them.      I also knew that they had

 3           plungers that they were making that they were

 4           outsourcing.     So I thought it would be a good

 5           opportunity for us to go out and talk to them.                 I

 6           believe we did in either February or March of

 7           2017.

 8   Q.      2017, okay.     And when did your affiliation with

 9           Flame Spray end?

10   A.      They sent an email at the end of 2019, that it

11           would end at the end of 2019.

12   Q.      Okay.     So ten months ago, give or take?         Just

13           making sure were on the same year.

14   A.      Uh-huh.

15   Q.      With regards to –- were you working full-time

16           with --

17   A.      No.

18   Q.      -- Flame Spray during that time?

19   A.      No.     I had -- at that time, I had a business where

20           I was representing people who sell heat treating

21           equipment, and that was my background.            My

22           background was in materials and heat treating.                 So

23           I was representing a German company called KGO,

24           which made gas nitriders and temper furnaces.              I

25           was representing a company in Germany called Von



                              DEPOSITIONS AND..., INC.
                                    864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 5 of 14

                                       RAY MONOHAN

                                                                                      Page 10
 1   Q.      Were you ever involved in getting them any other

 2           contracts besides Kerr?

 3   A.      Yes.

 4   Q.      Okay.    And obviously, you were involved in -– they

 5           had purchase orders with Kerr; correct?

 6   A.      Correct.

 7   Q.      Now, describe for me, if you would, what your role

 8           was.    Were you the one who put Kerr and Flame

 9           Spray in communication with each other?

10   A.      Yes.

11   Q.      And that was because you had had some prior

12           relationship with Kerr?

13   A.      I did business with them, developing certain

14           processes for them in the heat treat business.

15   Q.      So it was you that picked up the phone or sent an

16           email or called somebody from Kerr and said, hey,

17           you know, I'm representing this company?

18   A.      Actually, I was out there, as I was still

19           consulting for Ionic at the time.           And that was

20           one of the accounts that I developed for them.

21           And while I was out there, they brought up the

22           fact they had plungers, so that's why I started --

23           and coating work, thermal spray work.            That's why

24           I put the business relationship together with

25           Flame Spray.



                              DEPOSITIONS AND..., INC.
                                    864-235-3518
          6:18-cv-02845-JD     Date Filed 08/02/21   Entry Number 81-5   Page 6 of 14

                                         RAY MONOHAN

                                                                                        Page 11
 1   Q.      I gotcha.       And how far in advance of when -- and

 2           I'll show you some emails -- but how far in

 3           advance of that was that meeting with Kerr?                 Was

 4           that weeks, or days?

 5   A.      Probably -- yeah, probably the end of 2016 or the

 6           beginning of 2017.

 7   Q.      Fair enough.       And my understanding is you, at some

 8           point, went out to Oklahoma multiple times on

 9           behalf of Flame Spray to see Kerr.             Is that

10           correct?

11   A.      Correct.     With Mr. Mor, most of the time.

12   Q.      I was going to say, did you ever go without Mr.

13           Mor?

14   A.      Yes.    Once.

15   Q.      Once?     And how many times, roughly, did you go

16           with Mr. Mor?

17   A.      Three or four times.

18   Q.      Three or four with Mr. Mor, okay.             When did you go

19           without Mr. Mor?

20   A.      I want to say it was in the summertime of either

21           2017 or '18, because he was on vacation, and

22           didn't go with me.

23   Q.      Do you know if that was when the parties were in

24           the midst of production?          Or were they having

25           issues?



                                DEPOSITIONS AND..., INC.
                                      864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 7 of 14

                                       RAY MONOHAN

                                                                                      Page 17
 1   Q.      Okay.    And let's look, if we would, at -- and I've

 2           got these in somewhat order.          So if you would,

 3           look at 1 and 2.      And you can see --

 4   A.      Okay.

 5   Q.      -- the 1 and 2, I think, go together.            But you

 6           tell me what, if anything, if you recall ever

 7           seeing those.     If you don't, then...

 8   A.      Yeah, he sent me this choice -- I made this quote

 9           because we have it -- I mean, I think we met with

10           them at the end of February for the first time.

11           And then we went back at the end of March.

12   Q.      And it looks like Exhibit 2 is an email from you

13           to Tyler and Jake --

14   A.      Correct.

15   Q.      -- copying Paolo --

16   A.      Right.     They had given us an example of a part,

17           and Marco Prosperini and I and Paolo went into the

18           lab and we looked at the surface finish on that

19           part, and the surface finish on that pump was not

20           very good.

21   Q.      And so --

22   A.      That's why I mentioned the quality of the grinding

23           on the first one.

24   Q.      Okay.    And it looks like in Exhibit 2, it looks

25           like the email, and then Exhibit 1 actually looks



                              DEPOSITIONS AND..., INC.
                                    864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 8 of 14

                                       RAY MONOHAN

                                                                                      Page 20
 1   A.      Yeah.   It's more surface area.

 2   Q.      More surface area, thank you.           Okay.   So let me --

 3   A.      So these were made in Italy.           The first batches

 4           were made in Italy.

 5   Q.      The first batches were made in Italy.

 6   A.      Correct.

 7   Q.      So if you look at Exhibit 4.           And if you would,

 8           just put 1 through 3 -- if you can turn them over

 9           like that, that'd be great.           Look at Exhibit 4 --

10   A.      Yeah.

11   Q.      -- and I'm going to give you a second to look at

12           that.   And it's multiple pages.          I apologize.

13   A.      Okay.

14   Q.      That's an email string.

15   A.      Okay.   So what do you want me to say about this?

16   Q.      My reading of this is that --

17   A.      He had told me on the phone that he wanted the

18           premium product.      And I told him we would quote

19           I'm on the two premium grades.

20   Q.      Okay.   And then, I'm looking at the middle of that

21           where you sent the email that said, that starts,

22           Tyler, Jake, Paolo.       Paolo and I had a discussion

23           this morning about the options for coatings.              You

24           see that?

25   A.      Yes.



                              DEPOSITIONS AND..., INC.
                                    864-235-3518
          6:18-cv-02845-JD     Date Filed 08/02/21   Entry Number 81-5   Page 9 of 14

                                         RAY MONOHAN

                                                                                        Page 21
 1   Q.      Okay.    And --

 2   A.      Right, because we --

 3   Q.      -- below that, it says, we can prepare a quotation

 4           for a tungsten carbide coating.             There are two

 5           options, a 1200 Vickers hardness coating, and a

 6           premium 1500 Vickers hardness coating.

 7   A.      Right.

 8   Q.      Where did you get that information from?               Did that

 9           come from Paolo?

10   A.      Yes.

11   Q.      Okay.    I mean, you understand, but if you would

12           explain for me in layman's terms, what Vickers

13           hardness coating is.

14   A.      The scale of Vickers exceeds what's called the

15           normal Rockwell scale.          So the Rockwell scale goes

16           to 70 Rockwell, which is pretty hard.              Diamond

17           would be 100.       So in relationship, this would be

18           somewhere in the 8 range, if you would, converted

19           over to a Rockwell scale.           But the Rockwell scale,

20           as I said, stops at 70.          And 70 is 1017 Vickers.

21   Q.      Okay.

22   A.      So this is much harder than that.

23   Q.      So this is harder than the highest of the Rockwell

24           scale?

25   A.      Correct.



                                DEPOSITIONS AND..., INC.
                                      864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 10 of 14

                                       RAY MONOHAN

                                                                                   Page 39
 1   A.      Oh, monthly.

 2   Q.      Monthly?

 3   A.      Yeah.

 4   Q.      Usually a phone call, email, just --

 5   A.      Phone call, email, text, whatever.

 6   Q.      Who was that to?

 7   A.      Jake.

 8   Q.      Did Jake --

 9   A.      The operations manager.         He was the one installing

10           them in the field.

11   Q.      Okay.    Jake was the guy you would be talking to.

12           When did you first learn that there was an issue

13           with any of these?

14   A.      I want to say May of 2018.

15   Q.      May of 2018.     And my understanding is you were

16           still in the same, basically -- you know.

17   A.      Well, we had moved out.         We had started production

18           in Fountain Inn at that point.

19   Q.      Okay, so they had switched production to America

20           at that point?

21   A.      They had done both.       They did both.

22   Q.      Okay.    But you were still in your same capacity

23           with Flame Spray; correct?

24   A.      Correct.

25   Q.      Okay.    Did you ever observe any of the production



                               DEPOSITIONS AND..., INC.
                                     864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 11 of 14

                                       RAY MONOHAN

                                                                                   Page 41
 1           at the American facility about the production of

 2           Kerr pumps, or plungers?

 3   A.      Not until we had a problem.

 4   Q.      Okay.    When you had a problem, who did you have a

 5           discussion with?

 6   A.      Paolo.

 7   Q.      And what were your discussions with Paolo, that

 8           you recall?

 9   A.      Well, that they had sent us some pictures of some

10           parts that had delaminated or cracked.

11   Q.      Let me just stop you.        Delaminated; what does that

12           mean?

13   A.      The coating came off.

14   Q.      Coating came off of the plunger?

15   A.      Correct.

16   Q.      And so they send you some pictures, and you talked

17           to Paolo.

18   A.      They sent him the pictures, too.            So...

19   Q.      Sent him the pictures?

20   A.      Yeah.

21   Q.      Sent both of you.       So you'd have a discussion with

22           Paolo?

23   A.      Correct.

24   Q.      And what's the discussion, that you recall?

25   A.      The discussion we had was that in the beginning,



                               DEPOSITIONS AND..., INC.
                                     864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 12 of 14

                                       RAY MONOHAN

                                                                                   Page 44
 1           far as it went?      Was there any further discussion

 2           with him or with anybody else about --

 3   A.      No.     I mean, that was later on.        And at that

 4           point, I had suggested to Paolo that we should

 5           change the material and induction hardening, and

 6           then put the coating down and grind it, where we

 7           had a surface that was -- had a deep case with a

 8           higher hardness, a Rockwell hardness.             Because

 9           this material itself did not have a very high

10           Rockwell hardness.

11   Q.      When you say, "this material," you talking about

12           the steel?

13   A.      Yes.

14   Q.      Okay, the steel.

15   A.      The base steel does not have a very high hardness.

16   Q.      Okay.

17   A.      Only because using the Colonoy product, you spray

18           the Colonoy product on, then you put it into a

19           furnace and you diffuse it at the metal, so it

20           becomes metallurgically bonded.           While these are

21           non-metallurgically bonded.

22   Q.      So you suggested let's, basically, heat treat the

23           steel before we put the coating on?

24   A.      Correct.

25   Q.      Okay.     What was Paolo's reaction to that?



                               DEPOSITIONS AND..., INC.
                                     864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 13 of 14

                                       RAY MONOHAN

                                                                                   Page 45
 1   A.      He said Dario (phonetic) thought it was a genius

 2           idea, who's the engineer in Italy.

 3   Q.      Okay.     Do you know if that attempt ever was made?

 4   A.      Yes.

 5   Q.      It was?

 6   A.      Yes.

 7   Q.      Did that improve the quality?

 8   A.      I don't know if they tested them.

 9   Q.      You don't know if Kerr ever tested them?

10   A.      No, I don't know if Kerr tested them, but I know

11           they used it for another customer.

12   Q.      Flame Spray used it for another customer?

13   A.      Yeah.

14   Q.      Which customer was that?

15   A.      I think it was a customer that, like, the first of

16           them I had in Houston called Black Horse.

17   Q.      Black Horse, okay.       And that was the same kind of

18           plunger?

19   A.      Yes.     They're pretty much all the same.

20   Q.      Okay.     The only difference being the heating of

21           the steel, but the -- it was still --

22   A.      We changed the steel.

23   Q.      You changed the steel?

24   A.      Right.

25   Q.      Okay.     But they still use the same outer coating?



                               DEPOSITIONS AND..., INC.
                                     864-235-3518
          6:18-cv-02845-JD   Date Filed 08/02/21   Entry Number 81-5   Page 14 of 14

                                       RAY MONOHAN

                                                                                   Page 90
 1   A.      Correct.

 2   Q.      What coating did it use on the flappers?

 3   A.      A different one.       A less harder coating, tungsten

 4           carbide.     I'd have to look it up to tell you.

 5   Q.      Okay.

 6   A.      634, I think.

 7   Q.      And is it your understanding that Kerr never had

 8           any issue with the flappers?

 9   A.      No, they did not.

10   Q.      And even after the --

11   A.      It's a different application.

12   Q.      Even after the complaints about the plungers, did

13           Kerr continue to do business with Flame Spray and

14           order flappers from Flame Spray?

15   A.      Yes, only the flappers.

16   Q.      All right.      And after this June 1st PowerPoint

17           presentation, that's when Kerr got the sample

18           plungers; correct?

19   A.      Yes, I believe so.

20   Q.      Okay.    And after Kerr got the sample plungers, is

21           it your understanding that it did field testing of

22           those samples?

23   A.      Yes.

24   Q.      And what was your understanding of Kerr's

25           satisfaction with the sample plungers?



                               DEPOSITIONS AND..., INC.
                                     864-235-3518
